[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
At the time of trial the plaintiff (DAF) withdrew the complaint against the defendant JL Sales, Inc. and proceeded against Cover-It only on its complaint dated January 20, 2001. The defendant Cover-It filed its answer dated August 7, 2001 alleging denials to the complaint and leaving DAF to its proof. The special defense was only as to JL Sales, Inc. which was withdrawn.
Thomas Palmer (Palmer) CEO of DAF, testified that the company manufactures a product used to finish other products such as the product of the defendant. The product is a fabric pressed between two sheets of plastic which the defendant uses in selling covers for garages and other products. The defendant at trial attempted to challenge the quality of the material purchased from the plaintiff which this court rejects because the pleadings by the defendant did not allege faulty material purchased.
Palmer introduced all the invoices for material shipped and all the credits and payments made by the defendant showing a balance of $68,918.61. (See Exhibit A) Palmer also introduced Exhibit B which is a compilation of credits sought by the defendant Cover-It, Inc. in the amount of $6,344.88. The plaintiff by Exhibit B acknowledged justified credits in the amount of $4,345.60.
This court concludes, based upon the pleadings and evidence that Cover-It owes $64,573.01.
Judgment may enter in favor of the plaintiff for $64,573.01 plus court costs.
Frank S. Meadow, J.T.R. CT Page 16136